UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 2, 2012 Park Sterling Corporation (Exact name of registrant as specified in its charter) North Carolina 001-35032 27-4107242 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 1043 E. Morehead Street, Suite 201, Charlotte, NC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (704) 716-2134 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On November 2, 2012, Park Sterling Corporation (Park Sterling) announced its financial results for the third quarter ended September 30, 2012. A copy of the related press release is furnished as Exhibit99.1. The information included herein, as well as Exhibit 99.1 referenced herein, shall not be deemed filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), nor shall it be deemed incorporated by reference in filings under the Securities Act of 1933, as amended (the Securities Act). Item7.01. Regulation FD Disclosure. On November 2, 2012, Park Sterling will hold an investor conference call to disclose its financial results for the third quarter ended September 30, 2012. A copy of the slide package prepared for use by executive management for this presentation is furnished as Exhibit 99.2. All of the information in the presentation is presented as of November 2, 2012, and Park Sterling does not assume any obligation to update such information in the future. The information included in the preceding paragraph, as well as Exhibit 99.2 referenced therein, shall not be deemed filed for purposes of Section 18 of the Exchange Act nor shall it be deemed incorporated by reference in filings under the Securities Act. Item 8.01. Other Events. On November 2, 2012, Park Sterling issued a press release announcing that its board of directors approved a new share repurchase program where the company may purchase up to 2.2 million common shares, or approximately 5% of the company's 43,997,111 outstanding dilutive common shares. The share repurchase authorization, which is effective immediately and extends through December 31, 2014, permits the company to effect the repurchases from time to time through a combination of open market repurchases, privately negotiated transactions, accelerated share repurchase transactions, and other derivative transactions. A copy of the press release is attached as Exhibit 99.3 and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. ExhibitNo. ExhibitDescription Press Release, dated November 2, 2012, with respect to Park Sterling's financial results for the third quarter ended September 30, 2012 Slide Package prepared for use in connection with Park Sterling's conference call to be held on November 2, 2012 Press Release, dated November 2, 2012, with respect to authorization of share repurchase program 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 2, 2012 PARK STERLING CORPORATION By: /s/David L. Gaines David L. Gaines Chief Financial Officer EXHIBIT INDEX ExhibitNo. ExhibitDescription Press Release, dated November 2, 2012, with respect to Park Sterling's financial results for the third quarter ended September 30, 2012 Slide Package prepared for use in connection with Park Sterling's conference call to be held on November 2, 2012 Press Release, dated November 2, 2012, with respect to authorization of share repurchase program 4
